DETAILED ACTION
This communication is a Final Office Action rejection on the merits. Claims 1-12 are currently pending and have been addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/20/2022 (related to the 103 Rejection) have been fully considered but are moot in view of new grounds of rejection. Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action. Rejection based on a newly cited reference(s) follows.
Applicant's arguments filed on 7/20/2022 (related to the 101 Rejection) have been fully considered but they are not persuasive.
Applicant states, on pages 7-8, that the amendments clearly integrate the underlying concepts of the claimed invention into a practical application by displaying an analysis regarding work performed over a long period in an easily understandable format.
Examiner respectfully disagrees with Applicant’s arguments. The main functions recited in claim 1 are: collecting data (e.g. worker information and inventory information), analyzing the data (e.g. correlation between at least two types of information), and displaying certain results of the collection and analysis (e.g. displaying a plotted chart). Those are functions that the courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception (see MPEP 2106.05(h)).
The mere nominal recitation of generic computer components does not take the claim out of the methods of organizing human activity grouping. The additional elements of “processor,” “memory,” “calculators,” and “display device” are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Further, at Step 2A, Prong 2, the detectors are considered “field of use” (MPEP 2106.05h) as they are just used for collecting and transmitting worker data and the technology is not improved. At Step 2B, the detectors are considered a conventional computer function of “receiving and transmitting over a network” (MPEP 2106.05d) (MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.









Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more. 

Independent Claim 1
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 1 is directed to an apparatus which is a statutory category.
Step 2A, Prong One - Claim 1 recites: An information analysis that analyzes information regarding work for producing a product, comprising: repeatedly calculating worker information including at least one of an action speed of a worker and a position of the worker based on action of the worker; repeatedly calculating work progress information including a progress speed of the work based on the work performed by the worker; repeatedly calculating product information including at least one of a stock quantity of the product and a position of the product based on the product information; and generating data indicating a connection between at least two types of information, among the worker information, the work progress information and the product information; and outputting the data according to the at least two types of information, in a multi-dimensional coordinate system whose axes respectively represent the at least two types of information. These claim elements are considered to be abstract ideas because they are directed to “mathematical concepts” which include “mathematical relationships.” Analyzing a connection between at least two types of information is a mathematical relationship. Also, they are directed to “certain methods of organizing human activity” which include “managing personal behavior” because the process is considering historical worker data to perform an analysis. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 1 includes additional elements: a processor; a memory; a worker information calculator; a first detector; a progress information calculator; a second detector; a product information calculator; a third detector; an information connection extractor; and a display device.
The processor is merely used for acquiring information regarding production of a product (Paragraph 0015). The memory is merely used for storing information (Paragraph 0015). The worker information calculator is merely used for calculating worker information including at least one of an action speed of the worker and the position of the worker (Paragraph 0019). The progress information calculator is merely used for calculating work progress information including a progress speed of the work (Paragraph 0022). The product information calculator is merely used for calculating product information including at least one of the stock quantity of the product and the position of the product (Paragraph 0023). The information connection extractor is merely used for generating data indicating a connection between two types of information (Paragraph 0025). The display device is merely used for outputting the data obtained in regard to each of the plurality of time slots (Paragraph 0026). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). These elements are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Further, the first detector is merely used for detecting the action of the worker (Paragraph 0019). The second detector is merely used for detecting the work performed by the worker (Paragraph 0022). The third detector is merely used for detecting the product (Paragraph 0023). The detectors are considered “field of use” (MPEP 2106.05h) as they are just used for collecting and transmitting worker data and the technology is not improved. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of generating data indicating a connection between at least two types of information. The specification shows that the processor is merely used for acquiring information regarding production of a product (Paragraph 0015). The memory is merely used for storing information (Paragraph 0015). The worker information calculator is merely used for calculating worker information including at least one of an action speed of the worker and the position of the worker (Paragraph 0019). The progress information calculator is merely used for calculating work progress information including a progress speed of the work (Paragraph 0022). The product information calculator is merely used for calculating product information including at least one of the stock quantity of the product and the position of the product (Paragraph 0023). The information connection extractor is merely used for generating data indicating a connection between two types of information (Paragraph 0025). The display device is merely used for outputting the data obtained in regard to each of the plurality of time slots (Paragraph 0026). Further, the detectors are considered a conventional computer function of “receiving and transmitting over a network” (MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.

Independent Claim 11
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 11 is directed to a method which is a statutory category.
Step 2A, Prong One - Claim 11 recites: An information analysis method for analyzing information regarding work for producing a product, comprising the steps of: repeatedly calculating worker information including at least one of an action speed of a worker and a position of the worker based on action of the worker; repeatedly calculating work progress information including a progress speed of the work based on the work performed by the worker; repeatedly calculating product information including at least one of a stock quantity of the product and a position of the product based on the product information; and generating and outputting data indicating a connection between at least two types of information, among the worker information, the work progress information and the product information, wherein the outputted data is plotted according to the at least two types of information, in a multi-dimensional coordinate system whose axes respectively represent the at least two types of information. These claim elements are considered to be abstract ideas because they are directed to “mathematical concepts” which include “mathematical relationships.” Analyzing a connection between at least two types of information is a mathematical relationship. Also, they are directed to “certain methods of organizing human activity” which include “managing personal behavior” because the process is considering historical worker data to perform an analysis. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 11 includes additional elements: a memory; a first detector; a second detector; a third detector.
The memory is merely used for storing information (Paragraph 0015). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). The memory is recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Further, the first detector is merely used for detecting the action of the worker (Paragraph 0019). The second detector is merely used for detecting the work performed by the worker (Paragraph 0022). The third detector is merely used for detecting the product (Paragraph 0023). The detectors are considered “field of use” (MPEP 2106.05h) as they are just used for collecting and transmitting worker data and the technology is not improved. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of generating data indicating a connection between at least two types of information. The specification shows that the memory is merely used for storing information (Paragraph 0015). Further, the detectors are considered a conventional computer function of “receiving and transmitting over a network” (MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.

Independent Claim 12
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 12 is directed to an article of manufacture which is a statutory category.
Step 2A, Prong One - Claim 12 recites: An information analysis for analyzing information regarding work for producing a product, comprising: repeatedly calculating worker information including at least one of an action speed of a worker and a position of the worker based on action of the worker; repeatedly calculating work progress information including a progress speed of the work based on the work performed by the worker; repeatedly calculating product information including at least one of a stock quantity of the product and a position of the product based on the product information; and generating data indicating a connection between at least two types of information, among the worker information, the work progress information and the product information; and outputting the data according to the at least two types of information, in a multi-dimensional coordinate system whose axes respectively represent the at least two types of information. These claim elements are considered to be abstract ideas because they are directed to “mathematical concepts” which include “mathematical relationships.” Analyzing a connection between at least two types of information is a mathematical relationship. Also, they are directed to “certain methods of organizing human activity” which include “managing personal behavior” because the process is considering historical worker data to perform an analysis. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 12 includes additional elements: a computer; a storage unit; a first detector; a second detector; a third detector.
The computer is merely used for executing the information analysis program (Paragraph 0027). The storage unit is merely used for storing information (Paragraph 0015). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). These elements are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Further, the first detector is merely used for detecting the action of the worker (Paragraph 0019). The second detector is merely used for detecting the work performed by the worker (Paragraph 0022). The third detector is merely used for detecting the product (Paragraph 0023). The detectors are considered “field of use” (MPEP 2106.05h) as they are just used for collecting and transmitting information and the technology is not improved. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of generating data indicating a connection between at least two types of information. The specification shows that the computer is merely used for executing the information analysis program (Paragraph 0027). The memory is merely used for storing information (Paragraph 0015). Further, the detectors are considered a conventional computer function of “receiving and transmitting over a network” (MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.
Dependent claims 2-6 are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claim and addressed above such as by specifying wherein the information connection extractor generates: a connection between the progress speed of the work and the action speed of the worker in each of the plurality of time slots as the data; a connection between the progress speed of the work and the stock quantity of the product in each of the plurality of time slots as the data; a connection between the stock quantity of the product and the action speed of the worker in each of the plurality of time slots as the data; a connection between the position of the worker and the stock quantity of the product in each of the plurality of time slots as the data; a connection between the position of the worker and the progress speed of the work in regard to each of the plurality of time slots as the data. These processes are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity which include managing personal behavior. In addition, no additional elements are integrated into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouped into a method of organizing human activity.
Dependent claims 7-10 are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claim and addressed above such as by specifying wherein the display device outputs stock quantity or worker speed information when: a stock quantity of the intermediate product is judged to be smaller than a predetermined reference quantity in a time slot in which the progress speed of the work is slower than a predetermined reference speed; it is judged that there is an absent worker whose position is deviated from a predetermined working position in a time slot in which the progress speed of the work is slower than a predetermined reference progress speed; the action speed of the worker is judged to be slower than a predetermined reference action speed in a time slot in which the stock quantity of the product is smaller than a predetermined reference quantity; the action speed of the worker is judged to be slower than a predetermined reference action speed in a time slot in which a stock quantity of the intermediate product is larger than a predetermined reference quantity. These processes are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity which include managing personal behavior (e.g. displaying information to a person based on a threshold). In addition, no additional elements are integrated into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouped into a method of organizing human activity.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-4, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hart (US 2006/0186201 A1), in view of Asmundsson et al. (US 2005/0234579 A1).
Regarding claim 1 (Currently Amended), Hart discloses an information analysis device that analyzes information regarding work for producing a product (Paragraph 0001, The present invention relates generally to assembly job tracking, and more particularly to systems and methods for the combined tracking of multi-set inventory and employees for job assembly processes), comprising:
a processor to execute a program (Paragraph 0024, The wireless stations 110 are connected to a system controller 120 to receive data from the wireless tracking devices 114 and 116; Paragraph 0025, In one embodiment, system controller 120 is a dedicated computer system operating with software programs for tracking assembly jobs); 
and a memory to store the program which, when executed by the processor (Paragraph 0025, For this purpose, the system controller 120 is coupled to a data storage unit 122. In one embodiment, the data storage unit 122 is included within a computer system that implements the system controller 120 functions), performs a process of repeatedly calculating, for each of a plurality of predetermined time slots within a predetermined time span (see Figure 6 and related text in Paragraph 0036, Based on the tracking data 602 interim step time, employee, and location reports 604a are generated. Similarly, after the completion of a job, a report 604b is generated with job completion information, e.g., final inventory location, labor time, invoice time, and the like), worker information calculator to calculate worker information including at least one of an action speed of a worker and a position of the worker based on first information acquired from a first detector that detects action of the worker and making the memory store the worker information (Paragraph 0026, Now referring to FIG. 1B, FIG. 1B shows a functional block diagram for one embodiment of a system controller. In one embodiment, the system controller 120 includes a location determination unit 125. The location determination unit is connected, wired or wirelessly, to base stations 110 to receive the tracking data from the tracking devices 114 and 116. For example, in one embodiment, tracking data from a tracking device includes position coordinates of the position where the tracking device is. The position coordinates can be x,y type coordinates that can be mapped to an electronic representation of the layout of the assembly area. In addition, the assembly locations within the assembly area are defined in terms of sets of those coordinates. For example, sets of contiguous or nearby coordinates that fall within a defined assembly location, e.g., 102a, are mapped to that assembly location to indicate that the tracking device, and the corresponding item or employee, sending those coordinates is located in that assembly location; Paragraph 0027, Moreover, in one embodiment, the system controller 120 includes a tracking unit 126 that is receives information from the location determination unit 125. In one embodiment, the tracking unit receives the assembly locations where the tracking devices are and timestamps with the current time changes in location. The tracking unit can also compare the relative locations of each of the tracking devices. For example, the tracking unit can determine when inventory 104a is in assembly location 102a at the same time as employee 106a. The tracking unit then accesses the data storage unit 122 to store data associate with the assembly location and times when inventory and employees move about the assembly area. For example, in one embodiment, upon determining that inventory 104a and employee 106a are in assembly location 102a, the tracking unit stores the start time for the assembly step associated with assembly location 102a; It can be noted that the claim language is written in alternative form. The limitation taught by Hart is based on “action speed of a worker” and “position of the worker." Further, Examiner notes that the tracking unit is repeatedly calculating worker information); 
a process of repeatedly calculating, for each of the plurality of time slots (see Figure 6 and related text in Paragraph 0036, Based on the tracking data 602 interim step time, employee, and location reports 604a are generated. Similarly, after the completion of a job, a report 604b is generated with job completion information, e.g., final inventory location, labor time, invoice time, and the like), work progress information including a progress speed of the work based on second information acquired from a second detector that detects the work performed by the worker and making the memory store the work progress information (Paragraph 0035, Now referring to FIG. 5, a flow chart of one embodiment of an assembly job tracking method is shown. According to this embodiment, an assembly job tracking method 500 includes programming 502 the assembly job requirements. Once the job is programmed 502, the assembly begins 505 when data from the first inventory set tracking device 114a and data from the employee tracking device 116a assigned to the first assembly location 102a for the assembly job are received 503 and determined 504 to be in the first assembly location 102a as specified in the job program. The START_TIME and other tracking data for the job is recorded 506 at this point. While the assembly step proceeds at this assembly location 102a, the status of the tracking devices 114a and 116a is periodically checked 512 by determining 510 if there is a change in assembly location 102 of the tracking devices 114a and 116a. Tracking data from tracking devices 114 and 116 is periodically received 508. From the received tracking data, the location 102 (or 202) of the tracking devices 114/116 is determined 510. If it is determined 512 that the first inventory set tracking device 114a is no longer at the first assembly location 102a, a first STEP_STOP_TIME and other tracking data for the job is recorded 514. The system then loops back 516 to the next assembly step programmed in the job employee tracking device 116 of the programming step 502 and waits until the required inventory tracking devices 114 and the assigned employee 106 are received 503 and determined 505 to be co-located in the programmed next assembly location 102b. After every assembly step is completed, the system checks 516 to determine if the completed step is the last assembly step programmed in for the job. Once the last step is completed, the END_TIME and other tracking data for the job is recorded 518 and the assembly job is terminated 520; Paragraph 0036, In this embodiment, tracking data 602 recorded in data storage unit 122 includes times, antenna ids, and RFID tag ids. Based on the tracking data 602 interim step time, employee, and location reports 604a are generated; Based on broadest reasonable interpretation in light of the specification, Hart discloses a “progress speed of the work” as it can track the completed steps in the assembly process); 
a process of repeatedly calculating, for each of the plurality of time slots (see Figure 6 and related text in Paragraph 0036, Based on the tracking data 602 interim step time, employee, and location reports 604a are generated. Similarly, after the completion of a job, a report 604b is generated with job completion information, e.g., final inventory location, labor time, invoice time, and the like), product information including at least one of a stock quantity of the product and a position of the product based on third information acquired from a third detector that detects the product and making the memory store the product information (Paragraph 0034, Now referring to FIG. 4, an alternative embodiment of an assembly job tracking system is shown. In this embodiment, inventory barcode tracking devices 414 are associated with the inventory sets 104 and employee barcode tracking devices 416 are associated with the employees 106. At each assembly location 102 a barcode reading station 410 is located and configured to read or scan barcode tracking devices 414 and 416 that enter the assembly location 102. The barcode reading stations 410 are connected, either by wire or wirelessly, to a system controller 420 that receives barcode tracking data from all the barcode tracking devices 414 and 416 in the assembly locations 102. In one embodiment, the system controller 420 is a general-purpose computer that executes barcode-based job tracking software for tracking assembly jobs. In one embodiment, the barcode tracking devices 414 are barcode tags with uniquely identifying barcodes for inventory sets 104. Similarly, barcode tracking devices 416 are barcode tags with uniquely identifying barcodes for employees 106. The barcode tracking data is stored in the data storage unit 122 coupled to the system controller 420. In addition, each barcode reading station 410 is uniquely associated with the assembly location 102 in which it is located. For example, in one embodiment barcode tracking data communicated from a barcode scanner 410a to the system controller 420 includes a unique identification string or number that identifies the assembly location 102a in which the barcode scanner 410a is located; It can be noted that the claim language is written in alternative form. The limitation taught by Hart is based on “stock quantity” and “position of the product"); 
a process of generating data indicating a connection extractor to generate data indicating a connection between at least two types of information, among the worker information, the work progress information and the product information accumulated in the memory (Paragraph 0031, When the system controller 120 determines that an inventory set 104 is in a staging location 202, the wait time at the staging location 202 is recorded and tracked for reporting purposes. For example, efficiency or utilization reports can be used to identify bottlenecks of the assembly process based on current data automatically without the need for an audit or inventory by reporting average wait times for each assembly location 102; Examiner notes that Hart can identify how efficiency is correlated to bottleneck. Therefore, based on broadest reasonable interpretation in light of the specification, Hart discloses “to generate data indicating a connection between at least two types of information”), in regard to each of the plurality of predetermined time slots (Paragraph 0035, Now referring to FIG. 5, a flow chart of one embodiment of an assembly job tracking method is shown. According to this embodiment, an assembly job tracking method 500 includes programming 502 the assembly job requirements. Once the job is programmed 502, the assembly begins 505 when data from the first inventory set tracking device 114a and data from the employee tracking device 116a assigned to the first assembly location 102a for the assembly job are received 503 and determined 504 to be in the first assembly location 102a as specified in the job program. The START_TIME and other tracking data for the job is recorded 506 at this point. While the assembly step proceeds at this assembly location 102a, the status of the tracking devices 114a and 116a is periodically checked 512 by determining 510 if there is a change in assembly location 102 of the tracking devices 114a and 116a. Tracking data from tracking devices 114 and 116 is periodically received 508. From the received tracking data, the location 102 (or 202) of the tracking devices 114/116 is determined 510. If it is determined 512 that the first inventory set tracking device 114a is no longer at the first assembly location 102a, a first STEP_STOP_TIME and other tracking data for the job is recorded 514. The system then loops back 516 to the next assembly step programmed in the job employee tracking device 116 of the programming step 502 and waits until the required inventory tracking devices 114 and the assigned employee 106 are received 503 and determined 505 to be co-located in the programmed next assembly location 102b. After every assembly step is completed, the system checks 516 to determine if the completed step is the last assembly step programmed in for the job. Once the last step is completed, the END_TIME and other tracking data for the job is recorded 518 and the assembly job is terminated 520; Applicant defines a predetermined time slot as a time from the start of the work by the worker to the completion of the product, see Paragraph 0028) and outputting the data to a display device that presents information (see Figure 6 and related text in Paragraph 0036, Similarly, after the completion of a job, a report 604b is generated with job completion information, e.g., final inventory location, labor time, invoice time, and the like; Figure 1B, item 130b, Monitor), ....
Although Hart discloses a process of generating data indicating a connection extractor to generate data indicating a connection between at least two types of information (Paragraph 0031, efficiency or utilization reports can be used to identify bottlenecks of the assembly process based on current data), Hart does not specifically disclose plotting at least two types of information.
However, Asmundsson et al. discloses wherein the outputted data is displayed as an image for the predetermined time span in which a representation of each of the plurality of predetermined time slots is plotted, according to the at least two types of information corresponding to the interval, in a multi-dimensional coordinate system whose axes respectively represent the at least two types of information (Paragraph 0009, According to one example embodiment of the inventive subject matter, there is provided method and apparatus for production planning in capacitated supply chains using non-linear clearing functions. According to one example embodiment, there is determined a time period for measurement. An unambiguous work-in-process (WIP) to represent the WIP over the time period is defined. Further, the defined WIP is utilized to define an estimated clearing function. The estimated clearing function is applied to the production system under analysis. The current conditions of the production system are analyzed, and work is released into the production system based on the analysis; Figure 4, Throughput vs. Work in Process; Examiner interprets the throughput data as the work progress information and the WIP as the product information).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the connection extractor for generating data indicating a connection between at least two types of information (e.g. how efficiency is related to bottlenecks in the process) of the invention of Hart to further incorporate wherein the generated data is plotted according to at least two types of information of the invention of Asmundsson et al. because doing so would allow the system to calculate expected throughput rate and WIP Levels based on the relationship between system throughput and WIP levels (see Asmundsson et al., Paragraphs 0044 & 0047). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 3 (Previously Presented), which is dependent of claim 1, the combination of Hart and Asmundsson et al. discloses all the limitations in claim 1. Hart further discloses wherein the information connection extractor generates a connection between the progress speed of the work and the stock quantity of the product in each of the plurality of time slots as the data (Paragraph 0031, When the system controller 120 determines that an inventory set 104 is in a staging location 202, the wait time at the staging location 202 is recorded and tracked for reporting purposes. For example, efficiency or utilization reports can be used to identify bottlenecks of the assembly process based on current data automatically without the need for an audit or inventory by reporting average wait times for each assembly location 102; Examiner notes that Hart can identify how efficiency is correlated to bottleneck. Therefore, based on broadest reasonable interpretation in light of the specification, Hart discloses “a connection between the progress speed of the work and the stock quantity of the product”).
Regarding claim 4 (Previously Presented), which is dependent of claim 1, the combination of Hart and Asmundsson et al. discloses all the limitations in claim 1. Hart further discloses wherein the information connection extractor generates a connection between the stock quantity of the product and the action speed of the worker in each of the plurality of time slots as the data (Paragraph 0046, For example, employee tracking in combination with inventory tracking and location determination uniquely provides the ability to determine the optimal performance of each employee with respect to the various duties assigned in a job assembly process. Accordingly, an assembly process can be optimally staffed by assigning employees 106 to the assembly location 102 that they are most efficient at with respect to a particular job requiring a particular inventory 104; Examiner notes that Hart can identify how the units completed are correlated to the performance of the worker. Therefore, based on broadest reasonable interpretation in light of the specification, Hart discloses “a connection between the stock quantity of the product and the action speed of the worker”)
Regarding claim 11 (Currently Amended), Hart discloses an information analysis method for analyzing information regarding work for producing a product (Paragraph 0001, The present invention relates generally to assembly job tracking, and more particularly to systems and methods for the combined tracking of multi-set inventory and employees for job assembly processes), comprising:
repeatedly calculating, for each of a plurality of predetermined time slots within a predetermined time span (see Figure 6 and related text in Paragraph 0036, Based on the tracking data 602 interim step time, employee, and location reports 604a are generated. Similarly, after the completion of a job, a report 604b is generated with job completion information, e.g., final inventory location, labor time, invoice time, and the like), worker information including at least one of an action speed of a worker and a position of the worker based on first information acquired from a first detector that detects action of the worker and making the memory store the worker information (Paragraph 0026, Now referring to FIG. 1B, FIG. 1B shows a functional block diagram for one embodiment of a system controller. In one embodiment, the system controller 120 includes a location determination unit 125. The location determination unit is connected, wired or wirelessly, to base stations 110 to receive the tracking data from the tracking devices 114 and 116. For example, in one embodiment, tracking data from a tracking device includes position coordinates of the position where the tracking device is. The position coordinates can be x,y type coordinates that can be mapped to an electronic representation of the layout of the assembly area. In addition, the assembly locations within the assembly area are defined in terms of sets of those coordinates. For example, sets of contiguous or nearby coordinates that fall within a defined assembly location, e.g., 102a, are mapped to that assembly location to indicate that the tracking device, and the corresponding item or employee, sending those coordinates is located in that assembly location; Paragraph 0027, Moreover, in one embodiment, the system controller 120 includes a tracking unit 126 that is receives information from the location determination unit 125. In one embodiment, the tracking unit receives the assembly locations where the tracking devices are and timestamps with the current time changes in location. The tracking unit can also compare the relative locations of each of the tracking devices. For example, the tracking unit can determine when inventory 104a is in assembly location 102a at the same time as employee 106a. The tracking unit then accesses the data storage unit 122 to store data associate with the assembly location and times when inventory and employees move about the assembly area. For example, in one embodiment, upon determining that inventory 104a and employee 106a are in assembly location 102a, the tracking unit stores the start time for the assembly step associated with assembly location 102a; It can be noted that the claim language is written in alternative form. The limitation taught by Hart is based on “action speed of a worker” and “position of the worker." Further, Examiner notes that the tracking unit is repeatedly calculating worker information); 
repeatedly calculating, for each of the plurality of predetermined time slots (see Figure 6 and related text in Paragraph 0036, Based on the tracking data 602 interim step time, employee, and location reports 604a are generated. Similarly, after the completion of a job, a report 604b is generated with job completion information, e.g., final inventory location, labor time, invoice time, and the like), work progress information including a progress speed of the work based on second information acquired from a second detector that detects the work performed by the worker and making the memory store the work progress information (Paragraph 0035, Now referring to FIG. 5, a flow chart of one embodiment of an assembly job tracking method is shown. According to this embodiment, an assembly job tracking method 500 includes programming 502 the assembly job requirements. Once the job is programmed 502, the assembly begins 505 when data from the first inventory set tracking device 114a and data from the employee tracking device 116a assigned to the first assembly location 102a for the assembly job are received 503 and determined 504 to be in the first assembly location 102a as specified in the job program. The START_TIME and other tracking data for the job is recorded 506 at this point. While the assembly step proceeds at this assembly location 102a, the status of the tracking devices 114a and 116a is periodically checked 512 by determining 510 if there is a change in assembly location 102 of the tracking devices 114a and 116a. Tracking data from tracking devices 114 and 116 is periodically received 508. From the received tracking data, the location 102 (or 202) of the tracking devices 114/116 is determined 510. If it is determined 512 that the first inventory set tracking device 114a is no longer at the first assembly location 102a, a first STEP_STOP_TIME and other tracking data for the job is recorded 514. The system then loops back 516 to the next assembly step programmed in the job employee tracking device 116 of the programming step 502 and waits until the required inventory tracking devices 114 and the assigned employee 106 are received 503 and determined 505 to be co-located in the programmed next assembly location 102b. After every assembly step is completed, the system checks 516 to determine if the completed step is the last assembly step programmed in for the job. Once the last step is completed, the END_TIME and other tracking data for the job is recorded 518 and the assembly job is terminated 520; Paragraph 0036, In this embodiment, tracking data 602 recorded in data storage unit 122 includes times, antenna ids, and RFID tag ids. Based on the tracking data 602 interim step time, employee, and location reports 604a are generated; Based on broadest reasonable interpretation in light of the specification, Hart discloses a “progress speed of the work” as it can track the completed steps in the assembly process); 
repeatedly calculating, for each of the plurality of predetermined time slots (see Figure 6 and related text in Paragraph 0036, Based on the tracking data 602 interim step time, employee, and location reports 604a are generated. Similarly, after the completion of a job, a report 604b is generated with job completion information, e.g., final inventory location, labor time, invoice time, and the like), product information including at least one of a stock quantity of the product and a position of the product based on third information acquired from a third detector that detects the product and making the memory store the product information (Paragraph 0034, Now referring to FIG. 4, an alternative embodiment of an assembly job tracking system is shown. In this embodiment, inventory barcode tracking devices 414 are associated with the inventory sets 104 and employee barcode tracking devices 416 are associated with the employees 106. At each assembly location 102 a barcode reading station 410 is located and configured to read or scan barcode tracking devices 414 and 416 that enter the assembly location 102. The barcode reading stations 410 are connected, either by wire or wirelessly, to a system controller 420 that receives barcode tracking data from all the barcode tracking devices 414 and 416 in the assembly locations 102. In one embodiment, the system controller 420 is a general-purpose computer that executes barcode-based job tracking software for tracking assembly jobs. In one embodiment, the barcode tracking devices 414 are barcode tags with uniquely identifying barcodes for inventory sets 104. Similarly, barcode tracking devices 416 are barcode tags with uniquely identifying barcodes for employees 106. The barcode tracking data is stored in the data storage unit 122 coupled to the system controller 420. In addition, each barcode reading station 410 is uniquely associated with the assembly location 102 in which it is located. For example, in one embodiment barcode tracking data communicated from a barcode scanner 410a to the system controller 420 includes a unique identification string or number that identifies the assembly location 102a in which the barcode scanner 410a is located; It can be noted that the claim language is written in alternative form. The limitation taught by Hart is based on “stock quantity” and “position of the product"); 
and generating and outputting data indicating a connection between at least two types of information, among the worker information, the work progress information and the product information accumulated in the memory (Paragraph 0031, When the system controller 120 determines that an inventory set 104 is in a staging location 202, the wait time at the staging location 202 is recorded and tracked for reporting purposes. For example, efficiency or utilization reports can be used to identify bottlenecks of the assembly process based on current data automatically without the need for an audit or inventory by reporting average wait times for each assembly location 102; Examiner notes that Hart can identify how efficiency is correlated to bottleneck. Therefore, based on broadest reasonable interpretation in light of the specification, Hart discloses “to generate data indicating a connection between at least two types of information”), in regard to each of the plurality of predetermined time slots (Paragraph 0035, Now referring to FIG. 5, a flow chart of one embodiment of an assembly job tracking method is shown. According to this embodiment, an assembly job tracking method 500 includes programming 502 the assembly job requirements. Once the job is programmed 502, the assembly begins 505 when data from the first inventory set tracking device 114a and data from the employee tracking device 116a assigned to the first assembly location 102a for the assembly job are received 503 and determined 504 to be in the first assembly location 102a as specified in the job program. The START_TIME and other tracking data for the job is recorded 506 at this point. While the assembly step proceeds at this assembly location 102a, the status of the tracking devices 114a and 116a is periodically checked 512 by determining 510 if there is a change in assembly location 102 of the tracking devices 114a and 116a. Tracking data from tracking devices 114 and 116 is periodically received 508. From the received tracking data, the location 102 (or 202) of the tracking devices 114/116 is determined 510. If it is determined 512 that the first inventory set tracking device 114a is no longer at the first assembly location 102a, a first STEP_STOP_TIME and other tracking data for the job is recorded 514. The system then loops back 516 to the next assembly step programmed in the job employee tracking device 116 of the programming step 502 and waits until the required inventory tracking devices 114 and the assigned employee 106 are received 503 and determined 505 to be co-located in the programmed next assembly location 102b. After every assembly step is completed, the system checks 516 to determine if the completed step is the last assembly step programmed in for the job. Once the last step is completed, the END_TIME and other tracking data for the job is recorded 518 and the assembly job is terminated 520; Applicant defines a predetermined time slot as a time from the start of the work by the worker to the completion of the product, see Paragraph 0028), wherein the outputted data is displayed (see Figure 6 and related text in Paragraph 0036, Similarly, after the completion of a job, a report 604b is generated with job completion information, e.g., final inventory location, labor time, invoice time, and the like; Figure 1B, item 130b, Monitor) ...
Although Hart discloses a process of generating data indicating a connection extractor to generate data indicating a connection between at least two types of information (Paragraph 0031, efficiency or utilization reports can be used to identify bottlenecks of the assembly process based on current data), Hart does not specifically disclose plotting at least two types of information.
However, Asmundsson et al. discloses wherein the outputted data is displayed as an image for the predetermined time span in which a representation of each of the plurality of predetermined time slots is plotted, according to the at least two types of information corresponding to the interval, in a multi-dimensional coordinate system whose axes respectively represent the at least two types of information (Paragraph 0009, According to one example embodiment of the inventive subject matter, there is provided method and apparatus for production planning in capacitated supply chains using non-linear clearing functions. According to one example embodiment, there is determined a time period for measurement. An unambiguous work-in-process (WIP) to represent the WIP over the time period is defined. Further, the defined WIP is utilized to define an estimated clearing function. The estimated clearing function is applied to the production system under analysis. The current conditions of the production system are analyzed, and work is released into the production system based on the analysis; Figure 4, Throughput vs. Work in Process; Examiner interprets the throughput data as the work progress information and the WIP as the product information).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the connection extractor for generating data indicating a connection between at least two types of information (e.g. how efficiency is related to bottlenecks in the process) of the invention of Hart to further incorporate wherein the generated data is plotted according to at least two types of information of the invention of Asmundsson et al. because doing so would allow the system to calculate expected throughput rate and WIP Levels based on the relationship between system throughput and WIP levels (see Asmundsson et al., Paragraphs 0044 & 0047). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 12 (Currently Amended), Hart discloses a non-transitory computer-readable storage medium storing an information analysis program for analyzing information regarding work for producing a product (Paragraph 0001, The present invention relates generally to assembly job tracking, and more particularly to systems and methods for the combined tracking of multi-set inventory and employees for job assembly processes; Paragraph 0025, For example, in one embodiment, system controller 120 is a dedicated computer system operating with software programs for tracking assembly jobs. In another embodiment, system controller 120 is a general-purpose computer with specialized software programs for tracking assembly jobs. The system controller 120 is configured to receive tracking data from the wireless stations 110 and for processing the tracking data and other input information, such as time, radio frequency receive powers, and the like. In addition, the system controller 120 is configured to create and store assembly job tracking data for storage in a data storage unit 122. For this purpose, the system controller 120 is coupled to a data storage unit 122. In one embodiment, the data storage unit 122 is included within a computer system that implements the system controller 120 functions), wherein the information analysis program causes a computer to execute processing comprising (Paragraph 0025, For example, in one embodiment, system controller 120 is a dedicated computer system operating with software programs for tracking assembly jobs. In another embodiment, system controller 120 is a general-purpose computer with specialized software programs for tracking assembly jobs. The system controller 120 is configured to receive tracking data from the wireless stations 110 and for processing the tracking data and other input information, such as time, radio frequency receive powers, and the like. In addition, the system controller 120 is configured to create and store assembly job tracking data for storage in a data storage unit 122. For this purpose, the system controller 120 is coupled to a data storage unit 122. In one embodiment, the data storage unit 122 is included within a computer system that implements the system controller 120 functions):
repeatedly calculating, for each of a plurality of predetermined time slots within a predetermined time span (see Figure 6 and related text in Paragraph 0036, Based on the tracking data 602 interim step time, employee, and location reports 604a are generated. Similarly, after the completion of a job, a report 604b is generated with job completion information, e.g., final inventory location, labor time, invoice time, and the like), worker information calculator to calculate worker information including at least one of an action speed of a worker and a position of the worker based on first information acquired from a first detector that detects action of the worker and making the memory store the worker information (Paragraph 0026, Now referring to FIG. 1B, FIG. 1B shows a functional block diagram for one embodiment of a system controller. In one embodiment, the system controller 120 includes a location determination unit 125. The location determination unit is connected, wired or wirelessly, to base stations 110 to receive the tracking data from the tracking devices 114 and 116. For example, in one embodiment, tracking data from a tracking device includes position coordinates of the position where the tracking device is. The position coordinates can be x,y type coordinates that can be mapped to an electronic representation of the layout of the assembly area. In addition, the assembly locations within the assembly area are defined in terms of sets of those coordinates. For example, sets of contiguous or nearby coordinates that fall within a defined assembly location, e.g., 102a, are mapped to that assembly location to indicate that the tracking device, and the corresponding item or employee, sending those coordinates is located in that assembly location; Paragraph 0027, Moreover, in one embodiment, the system controller 120 includes a tracking unit 126 that is receives information from the location determination unit 125. In one embodiment, the tracking unit receives the assembly locations where the tracking devices are and timestamps with the current time changes in location. The tracking unit can also compare the relative locations of each of the tracking devices. For example, the tracking unit can determine when inventory 104a is in assembly location 102a at the same time as employee 106a. The tracking unit then accesses the data storage unit 122 to store data associate with the assembly location and times when inventory and employees move about the assembly area. For example, in one embodiment, upon determining that inventory 104a and employee 106a are in assembly location 102a, the tracking unit stores the start time for the assembly step associated with assembly location 102a; It can be noted that the claim language is written in alternative form. The limitation taught by Hart is based on “action speed of a worker” and “position of the worker." Further, Examiner notes that the tracking unit is repeatedly calculating worker information);
repeatedly calculating, for each of the plurality of time slots (see Figure 6 and related text in Paragraph 0036, Based on the tracking data 602 interim step time, employee, and location reports 604a are generated. Similarly, after the completion of a job, a report 604b is generated with job completion information, e.g., final inventory location, labor time, invoice time, and the like), work progress information including a progress speed of the work based on second information acquired from a second detector that detects the work performed by the worker and making the memory store the work progress information (Paragraph 0035, Now referring to FIG. 5, a flow chart of one embodiment of an assembly job tracking method is shown. According to this embodiment, an assembly job tracking method 500 includes programming 502 the assembly job requirements. Once the job is programmed 502, the assembly begins 505 when data from the first inventory set tracking device 114a and data from the employee tracking device 116a assigned to the first assembly location 102a for the assembly job are received 503 and determined 504 to be in the first assembly location 102a as specified in the job program. The START_TIME and other tracking data for the job is recorded 506 at this point. While the assembly step proceeds at this assembly location 102a, the status of the tracking devices 114a and 116a is periodically checked 512 by determining 510 if there is a change in assembly location 102 of the tracking devices 114a and 116a. Tracking data from tracking devices 114 and 116 is periodically received 508. From the received tracking data, the location 102 (or 202) of the tracking devices 114/116 is determined 510. If it is determined 512 that the first inventory set tracking device 114a is no longer at the first assembly location 102a, a first STEP_STOP_TIME and other tracking data for the job is recorded 514. The system then loops back 516 to the next assembly step programmed in the job employee tracking device 116 of the programming step 502 and waits until the required inventory tracking devices 114 and the assigned employee 106 are received 503 and determined 505 to be co-located in the programmed next assembly location 102b. After every assembly step is completed, the system checks 516 to determine if the completed step is the last assembly step programmed in for the job. Once the last step is completed, the END_TIME and other tracking data for the job is recorded 518 and the assembly job is terminated 520; Paragraph 0036, In this embodiment, tracking data 602 recorded in data storage unit 122 includes times, antenna ids, and RFID tag ids. Based on the tracking data 602 interim step time, employee, and location reports 604a are generated; Based on broadest reasonable interpretation in light of the specification, Hart discloses a “progress speed of the work” as it can track the completed steps in the assembly process); 
repeatedly calculating, for each of the plurality of time slots (see Figure 6 and related text in Paragraph 0036, Based on the tracking data 602 interim step time, employee, and location reports 604a are generated. Similarly, after the completion of a job, a report 604b is generated with job completion information, e.g., final inventory location, labor time, invoice time, and the like), product information including at least one of a stock quantity of the product and a position of the product based on third information acquired from a third detector that detects the product and making the memory store the product information (Paragraph 0034, Now referring to FIG. 4, an alternative embodiment of an assembly job tracking system is shown. In this embodiment, inventory barcode tracking devices 414 are associated with the inventory sets 104 and employee barcode tracking devices 416 are associated with the employees 106. At each assembly location 102 a barcode reading station 410 is located and configured to read or scan barcode tracking devices 414 and 416 that enter the assembly location 102. The barcode reading stations 410 are connected, either by wire or wirelessly, to a system controller 420 that receives barcode tracking data from all the barcode tracking devices 414 and 416 in the assembly locations 102. In one embodiment, the system controller 420 is a general-purpose computer that executes barcode-based job tracking software for tracking assembly jobs. In one embodiment, the barcode tracking devices 414 are barcode tags with uniquely identifying barcodes for inventory sets 104. Similarly, barcode tracking devices 416 are barcode tags with uniquely identifying barcodes for employees 106. The barcode tracking data is stored in the data storage unit 122 coupled to the system controller 420. In addition, each barcode reading station 410 is uniquely associated with the assembly location 102 in which it is located. For example, in one embodiment barcode tracking data communicated from a barcode scanner 410a to the system controller 420 includes a unique identification string or number that identifies the assembly location 102a in which the barcode scanner 410a is located; It can be noted that the claim language is written in alternative form. The limitation taught by Hart is based on “stock quantity” and “position of the product"); 
and generating and outputting data indicating a connection extractor to generate data indicating a connection between at least two types of information, among the worker information, the work progress information and the product information accumulated in the memory (Paragraph 0031, When the system controller 120 determines that an inventory set 104 is in a staging location 202, the wait time at the staging location 202 is recorded and tracked for reporting purposes. For example, efficiency or utilization reports can be used to identify bottlenecks of the assembly process based on current data automatically without the need for an audit or inventory by reporting average wait times for each assembly location 102; Examiner notes that Hart can identify how efficiency is correlated to bottleneck. Therefore, based on broadest reasonable interpretation in light of the specification, Hart discloses “to generate data indicating a connection between at least two types of information”), in regard to each of the plurality of predetermined time slots (Paragraph 0035, Now referring to FIG. 5, a flow chart of one embodiment of an assembly job tracking method is shown. According to this embodiment, an assembly job tracking method 500 includes programming 502 the assembly job requirements. Once the job is programmed 502, the assembly begins 505 when data from the first inventory set tracking device 114a and data from the employee tracking device 116a assigned to the first assembly location 102a for the assembly job are received 503 and determined 504 to be in the first assembly location 102a as specified in the job program. The START_TIME and other tracking data for the job is recorded 506 at this point. While the assembly step proceeds at this assembly location 102a, the status of the tracking devices 114a and 116a is periodically checked 512 by determining 510 if there is a change in assembly location 102 of the tracking devices 114a and 116a. Tracking data from tracking devices 114 and 116 is periodically received 508. From the received tracking data, the location 102 (or 202) of the tracking devices 114/116 is determined 510. If it is determined 512 that the first inventory set tracking device 114a is no longer at the first assembly location 102a, a first STEP_STOP_TIME and other tracking data for the job is recorded 514. The system then loops back 516 to the next assembly step programmed in the job employee tracking device 116 of the programming step 502 and waits until the required inventory tracking devices 114 and the assigned employee 106 are received 503 and determined 505 to be co-located in the programmed next assembly location 102b. After every assembly step is completed, the system checks 516 to determine if the completed step is the last assembly step programmed in for the job. Once the last step is completed, the END_TIME and other tracking data for the job is recorded 518 and the assembly job is terminated 520; Applicant defines a predetermined time slot as a time from the start of the work by the worker to the completion of the product, see Paragraph 0028), wherein the outputted data is displayed (see Figure 6 and related text in Paragraph 0036, Similarly, after the completion of a job, a report 604b is generated with job completion information, e.g., final inventory location, labor time, invoice time, and the like; Figure 1B, item 130b, Monitor) ...
Although Hart discloses a process of generating data indicating a connection extractor to generate data indicating a connection between at least two types of information (Paragraph 0031, efficiency or utilization reports can be used to identify bottlenecks of the assembly process based on current data), Hart does not specifically disclose plotting at least two types of information.
However, Asmundsson et al. discloses wherein the outputted data is displayed as an image for the predetermined time span in which a representation of each of the plurality of predetermined time slots is plotted, according to the at least two types of information corresponding to the interval, in a multi-dimensional coordinate system whose axes respectively represent the at least two types of information (Paragraph 0009, According to one example embodiment of the inventive subject matter, there is provided method and apparatus for production planning in capacitated supply chains using non-linear clearing functions. According to one example embodiment, there is determined a time period for measurement. An unambiguous work-in-process (WIP) to represent the WIP over the time period is defined. Further, the defined WIP is utilized to define an estimated clearing function. The estimated clearing function is applied to the production system under analysis. The current conditions of the production system are analyzed, and work is released into the production system based on the analysis; Figure 4, Throughput vs. Work in Process; Examiner interprets the throughput data as the work progress information and the WIP as the product information).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the connection extractor for generating data indicating a connection between at least two types of information (e.g. how efficiency is related to bottlenecks in the process) of the invention of Hart to further incorporate wherein the generated data is plotted according to at least two types of information of the invention of Asmundsson et al. because doing so would allow the system to calculate expected throughput rate and WIP Levels based on the relationship between system throughput and WIP levels (see Asmundsson et al., Paragraphs 0044 & 0047). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hart (US 2006/0186201 A1), in view of Asmundsson et al. (US 2005/0234579 A1), in further view of Peterson (US 2018/0330302 A1).
Regarding claim 2 (Previously Presented), which is dependent of claim 1, the combination of Hart and Asmundsson et al. discloses all the limitations in claim 1. Although Hart discloses progress speed of the work (Paragraph 0035, Now referring to FIG. 5, a flow chart of one embodiment of an assembly job tracking method is shown. According to this embodiment, an assembly job tracking method 500 includes programming 502 the assembly job requirements. Once the job is programmed 502, the assembly begins 505 when data from the first inventory set tracking device 114a and data from the employee tracking device 116a assigned to the first assembly location 102a for the assembly job are received 503 and determined 504 to be in the first assembly location 102a as specified in the job program. The START_TIME and other tracking data for the job is recorded 506 at this point. While the assembly step proceeds at this assembly location 102a, the status of the tracking devices 114a and 116a is periodically checked 512 by determining 510 if there is a change in assembly location 102 of the tracking devices 114a and 116a. Tracking data from tracking devices 114 and 116 is periodically received 508. From the received tracking data, the location 102 (or 202) of the tracking devices 114/116 is determined 510. If it is determined 512 that the first inventory set tracking device 114a is no longer at the first assembly location 102a, a first STEP_STOP_TIME and other tracking data for the job is recorded 514. The system then loops back 516 to the next assembly step programmed in the job employee tracking device 116 of the programming step 502 and waits until the required inventory tracking devices 114 and the assigned employee 106 are received 503 and determined 505 to be co-located in the programmed next assembly location 102b. After every assembly step is completed, the system checks 516 to determine if the completed step is the last assembly step programmed in for the job. Once the last step is completed, the END_TIME and other tracking data for the job is recorded 518 and the assembly job is terminated 520; Based on broadest reasonable interpretation in light of the specification, Hart discloses a “progress speed of the work” as it can track the completed steps in the assembly process) and the action speed of the worker in each of the plurality of time slots as the data (Paragraph 0035, Now referring to FIG. 5, a flow chart of one embodiment of an assembly job tracking method is shown. According to this embodiment, an assembly job tracking method 500 includes programming 502 the assembly job requirements. Once the job is programmed 502, the assembly begins 505 when data from the first inventory set tracking device 114a and data from the employee tracking device 116a assigned to the first assembly location 102a for the assembly job are received 503 and determined 504 to be in the first assembly location 102a as specified in the job program. The START_TIME and other tracking data for the job is recorded 506 at this point. While the assembly step proceeds at this assembly location 102a, the status of the tracking devices 114a and 116a is periodically checked 512 by determining 510 if there is a change in assembly location 102 of the tracking devices 114a and 116a. Tracking data from tracking devices 114 and 116 is periodically received 508. From the received tracking data, the location 102 (or 202) of the tracking devices 114/116 is determined 510. If it is determined 512 that the first inventory set tracking device 114a is no longer at the first assembly location 102a, a first STEP_STOP_TIME and other tracking data for the job is recorded 514. The system then loops back 516 to the next assembly step programmed in the job employee tracking device 116 of the programming step 502 and waits until the required inventory tracking devices 114 and the assigned employee 106 are received 503 and determined 505 to be co-located in the programmed next assembly location 102b. After every assembly step is completed, the system checks 516 to determine if the completed step is the last assembly step programmed in for the job. Once the last step is completed, the END_TIME and other tracking data for the job is recorded 518 and the assembly job is terminated 520; Based on broadest reasonable interpretation in light of the specification, Hart discloses a “action speed of the worker” as it can track the time for a worker to complete a job), Hart does not specifically disclose wherein the information connection extractor generates a connection between the progress speed of the work and the action speed of the worker in each of the plurality of time slots as the data.
However, Peterson discloses wherein the information connection extractor generates a connection between the progress speed of the work and the action speed of the worker in each of the plurality of time slots as the data (see Figure 3 and related text in Paragraph 0026, Body language and movement analysis 304 may be recorded and electronically analyzed using a body language application program interface (API) such as Bluejeans and show an association as one or more elements of an indicator of production. An indicator of production 305, may comprise a measure of an employee work product such as an amount of work completed 306 or an amount of time to complete a task or job 306).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the information connection extractor and the data collected from the assembly job tracking system of the invention of Hart to further incorporate wherein the information connection extractor generates a connection between the progress speed of the work and the action speed of the worker in each of the plurality of time slots as the data of the invention of Peterson because doing so would allow the system to show an association between body language and movement analysis and amount of work completed (see Peterson, Paragraph 0026). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 8 (Previously Presented), which is dependent of claim 2, the combination of Hart and Asmundsson et al. discloses all the limitations in claim 2. Although Hart discloses worker whose position is deviated from a predetermined working position in a time slot (Paragraph 0007, Information relating to changes in location of inventory items and of employees, including the times at which the changes in location take place, is recorded) and progress speed of the work (Paragraph 0035, completed steps in the assembly process), Hart does not specifically disclose wherein when it is judged that there is an absent worker whose position is deviated from a predetermined working position in a time slot in which the progress speed of the work is slower than a predetermined reference progress speed, the information connection extractor outputs information indicating the absent worker to the information presentation unit.
However, Peterson discloses wherein when it is judged that there is an absent worker whose position is deviated from a predetermined working position in a time slot in which the progress speed of the work is slower than a predetermined reference progress speed, the information connection extractor outputs information indicating the absent worker to the information presentation unit (Paragraph 0001, The present invention provides a method of managing a single employee or a plurality of employees by identifying the individual employee and the employee's daily production fluctuations using measurements of biometric indicators, indicators of production, imaged data, speech data, auditory data and obtained, time-stamped and correlated to issue work, job and/or duty assignments; see Figure 3 and Paragraph 0026, Body language and movement analysis 304 may be recorded and electronically analyzed using a body language application program interface (API) such as Bluejeans and show an association as one or more elements of an indicator of production. Hygiene and grooming habits 302 may be employee self-reported, employee-peer reported, processor reported via an app or a processor and recorded electronically and show an association to one or more elements of an indicator of production; Paragraph 0027, In another embodiment, an employee is working on an assigned task and it is detected that his heart rate is lower than his historical baseline heart rate for the task he is performing and his body movement is slower than normal; Paragraph 0033, FIG. 10, shows at 1000, a graph representing a percentage of work productivity (solid line) 1001, the percentage of which may be embodied on the Y axis, heart rate in beats per minute (bpm) (segmented line) 1002 the number of which may also be embodied on the Y axis, and time of day 1013 the representation of which may be embodied on the X axis, of which, is overall indicative of correlations between biometric indicators and work productivity. At 08:00 1008, the employee has a measurement of 62 bpm 1023, at 10:00 1009 a measurement of 65 bpm 1022 was recorded, at 12:00 1010 a measurement of 69 bpm 1021 was recorded, at 14:00 1011 a measurement of 106 1020 was recorded, productivity axis indicates a corresponding loss and the processor is alerted to take intervening action, biometric indicator normalizes at 16:00 1012 with a measurement of 61 bpm 1019 after the intervening action is taken; Examiner notes that a worker movement slower than normal may be indicative of an idle worker or an absent worker).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the information connection extractor that generates a connection between the progress speed of the work and the action speed of the worker in each of the plurality of time slots of the invention of Hart and Peterson to further incorporate to send an alert when the position is deviated from a predetermined working position in a time slot in which the progress speed of the work is slower than a predetermined reference progress speed of the invention of Peterson because doing so would allow the system to take an intervening action when the productivity axis indicates a corresponding loss (see Peterson, Paragraph 0033). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hart (US 2006/0186201 A1), in view of Asmundsson et al. (US 2005/0234579 A1), in further view of Dyer et al. (US 2017/0301039 A1).
Regarding claim 5 (Previously Presented), which is dependent of claim 1, the combination of Hart and Asmundsson et al. discloses all the limitations in claim 1. Although Hart discloses the position of the worker (Paragraph 0007, Staging locations 202 are located between assembly locations 102 for queuing inventory sets 104 before an assembly step or location 102 while the assembly location 102 is being used for another job. Information relating to changes in location of inventory items and of employees, including the times at which the changes in location take place, is recorded) and the stock quantity of the product in each of the plurality of time slots as the data (Paragraph 0031, Staging locations 202 are located between assembly locations 102 for queuing inventory sets 104 before an assembly step or location 102 while the assembly location 102 is being used for another job. When the system controller 120 determines that an inventory set 104 is in a staging location 202, the wait time at the staging location 202 is recorded and tracked for reporting purposes), Hart does not specifically disclose wherein the information a connection extractor generates a connection between the position of the worker and the stock quantity of the product in each of the plurality of time slots as the data.
	However, Dyer et al. discloses wherein the information a connection extractor generates a connection between the position of the worker and the stock quantity of the product in each of the plurality of time slots as the data (Paragraph 0243, FIG. 30 depicts a flow diagram of a method 3000 of determining a work score of an employee, in accordance with certain embodiments of the present disclosure. At 3002, the method 3000 may include receiving activity data from a wearable device. The activity data may include movement data, location data, time information, and other information. Further, the activity data may relate to work activities, sports activities, inventory, exercise activities, and so on).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the information connection extractor and the data collected from the assembly job tracking system of the invention of Hart to further incorporate wherein the information connection extractor generates a connection between the position of the worker and the stock quantity of the product in each of the plurality of time slots as the data of the invention of Dyer et al. because doing so would allow the system to show relationship between activity data and inventory (see Dyer et al., Paragraph 0243). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 6 (Previously Presented), which is dependent of claim 1, the combination of Hart and Asmundsson et al. discloses all the limitations in claim 1. Although Hart discloses the position of the worker (Paragraph 0007, Staging locations 202 are located between assembly locations 102 for queuing inventory sets 104 before an assembly step or location 102 while the assembly location 102 is being used for another job. Information relating to changes in location of inventory items and of employees, including the times at which the changes in location take place, is recorded) and the progress speed of the work in regard to each of the plurality of time slots as the data (Paragraph 0035, Now referring to FIG. 5, a flow chart of one embodiment of an assembly job tracking method is shown. According to this embodiment, an assembly job tracking method 500 includes programming 502 the assembly job requirements. Once the job is programmed 502, the assembly begins 505 when data from the first inventory set tracking device 114a and data from the employee tracking device 116a assigned to the first assembly location 102a for the assembly job are received 503 and determined 504 to be in the first assembly location 102a as specified in the job program. The START_TIME and other tracking data for the job is recorded 506 at this point. While the assembly step proceeds at this assembly location 102a, the status of the tracking devices 114a and 116a is periodically checked 512 by determining 510 if there is a change in assembly location 102 of the tracking devices 114a and 116a. Tracking data from tracking devices 114 and 116 is periodically received 508. From the received tracking data, the location 102 (or 202) of the tracking devices 114/116 is determined 510. If it is determined 512 that the first inventory set tracking device 114a is no longer at the first assembly location 102a, a first STEP_STOP_TIME and other tracking data for the job is recorded 514. The system then loops back 516 to the next assembly step programmed in the job employee tracking device 116 of the programming step 502 and waits until the required inventory tracking devices 114 and the assigned employee 106 are received 503 and determined 505 to be co-located in the programmed next assembly location 102b. After every assembly step is completed, the system checks 516 to determine if the completed step is the last assembly step programmed in for the job. Once the last step is completed, the END_TIME and other tracking data for the job is recorded 518 and the assembly job is terminated 520; Based on broadest reasonable interpretation in light of the specification, Hart discloses a “progress speed of the work” as it can track the completed steps in the assembly process), Hart does not specifically disclose wherein the information connection extractor generates a connection between the position of the worker and the progress speed of the work in regard to each of the plurality of time slots as the data.
However, Dyer et al. discloses wherein the information connection extractor generates a connection between the position of the worker and the progress speed of the work in regard to each of the plurality of time slots as the data (Paragraph 0243, FIG. 30 depicts a flow diagram of a method 3000 of determining a work score of an employee, in accordance with certain embodiments of the present disclosure. At 3002, the method 3000 may include receiving activity data from a wearable device. The activity data may include movement data, location data, time information, and other information. Further, the activity data may relate to work activities, sports activities, inventory, exercise activities, and so on).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the information connection extractor and the data collected from the assembly job tracking system of the invention of Hart to further incorporate wherein the information connection extractor generates a connection between the position of the worker and the progress speed of the work in regard to each of the plurality of time slots as the data of the invention of Dyer et al. because doing so would allow the system to show relationship between activity data and work activities (see Dyer et al., Paragraph 0243). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hart (US 2006/0186201 A1), in view of Asmundsson et al. (US 2005/0234579 A1), in further view of Weaver et al. (US 5,446,671) and Siddiqui et al. (US 2016/0147219 A1).
Regarding claim 7 (Previously Presented), which is dependent of claim 1, the combination of Hart and Asmundsson et al. discloses all the limitations in claim 1. Hart further discloses wherein the product includes a completed final product and an intermediate product before completion (Paragraph 0023, Assembly jobs include multiple sets of inventory 104. By way of example, FIG. 1 shows two sets of inventory 104a and 104b. For example, an assembly job includes a first step at location 102a with inventory set 104a, a second step at location 102b with inventory set 104b, and a third step at location 102c in which inventory sets 104a, and 104b are combined into the final product), and … a stock quantity of the intermediate product … in a time slot (Paragraph 0031, Staging locations 202 are located between assembly locations 102 for queuing inventory sets 104 before an assembly step or location 102 while the assembly location 102 is being used for another job. When the system controller 120 determines that an inventory set 104 is in a staging location 202, the wait time at the staging location 202 is recorded and tracked for reporting purposes) … the progress speed of the work … (Paragraph 0035, Now referring to FIG. 5, a flow chart of one embodiment of an assembly job tracking method is shown. According to this embodiment, an assembly job tracking method 500 includes programming 502 the assembly job requirements. Once the job is programmed 502, the assembly begins 505 when data from the first inventory set tracking device 114a and data from the employee tracking device 116a assigned to the first assembly location 102a for the assembly job are received 503 and determined 504 to be in the first assembly location 102a as specified in the job program. The START_TIME and other tracking data for the job is recorded 506 at this point. While the assembly step proceeds at this assembly location 102a, the status of the tracking devices 114a and 116a is periodically checked 512 by determining 510 if there is a change in assembly location 102 of the tracking devices 114a and 116a. Tracking data from tracking devices 114 and 116 is periodically received 508. From the received tracking data, the location 102 (or 202) of the tracking devices 114/116 is determined 510. If it is determined 512 that the first inventory set tracking device 114a is no longer at the first assembly location 102a, a first STEP_STOP_TIME and other tracking data for the job is recorded 514. The system then loops back 516 to the next assembly step programmed in the job employee tracking device 116 of the programming step 502 and waits until the required inventory tracking devices 114 and the assigned employee 106 are received 503 and determined 505 to be co-located in the programmed next assembly location 102b. After every assembly step is completed, the system checks 516 to determine if the completed step is the last assembly step programmed in for the job. Once the last step is completed, the END_TIME and other tracking data for the job is recorded 518 and the assembly job is terminated 520; Based on broadest reasonable interpretation in light of the specification, Hart discloses a “progress speed of the work” as it can track the completed steps in the assembly process), ...
Hurt discloses a stock quantity and a progress speed of the intermediate product. Although Hurt discloses that efficiency or utilization reports can be used to identify bottlenecks of the assembly process based on current data (Paragraph 0031), Hurt does not specifically disclose when a stock quantity of the intermediate product is judged to be smaller than a predetermined reference quantity in a time slot in which the progress speed of the work is slower than a predetermined reference speed, the information connection extractor outputs information indicating that the stock quantity of the intermediate product is small to the information presentation unit.
However, Weaver et al. discloses when a stock quantity of the intermediate product is judged to be smaller than a predetermined reference quantity in a time slot (Column 3, lines 8-36, In the hypothetical example of FIG. 1, Q.sub.MAX and Q.sub.MIN values have been assigned to products A, B, C, and D. A flag status will be associated with each queue quantity Q.sub.NOW at step S3. The following chart demonstrates how the flag status is imposed or withdrawn. In the case of product A, Q.sub.NOW has exceeded the Q.sub.MAX value assigned to product A, which is 6 lots. Thus, a flag is set for product A, so that no additional lots of product A will be processed at step S1 until Q.sub.NOW is less than the Q.sub.MIN value assigned to product A, which is three lots. In the case of product B, Q.sub.NOW is less than the Q.sub.MAX value assigned to product B, which is 3 lots, and equal to the Q.sub.MIN value assigned to that product, which is 2 lot. If Q.sub.NOW is recovering from a recent Q.sub.MIN value, its flag status will be clear until Q.sub.NOW is greater than the Q.sub.MAX for product B. On the other hand, if Q.sub.NOW is recovering from a recent Q.sub.MAX value, its flag status will be set and will remain so until Q.sub.NOW drops below the Q.sub.MIN for that product. Since the flag status for product B is clear, we know that Q.sub.NOW is recovering from a sub-Q.sub.MIN value. In the case of product C, Q.sub.NOW is less than the Q.sub.MAX value assigned to product C, which is 5 lots, and greater than the Q.sub.MIN value assigned to that product, which is 2 lots. For product C, the flag status is set. Therefore, we know that Q.sub.NOW is recovering from a value greater than Q.sub.MAX. The flag status will be cleared only when Q.sub.NOW has dropped to a value less than Q.sub.MIN. In the case of product D, Q.sub.NOW is equal to 1 lot, which is less than Q.sub.MIN of 2 lots that was assigned to that product. Therefore, the flag status has been cleared) …, the information connection extractor outputs information indicating that the stock quantity of the intermediate product is small to the information presentation unit (Column 3, lines15-19, Examiner notes that the table indicates that the intermediate product is small when the flag status is clear. Further Qpresent indicates the stock quantity of the intermediate product).
It is known by an ordinary skill in the art that bottlenecks in an assembly line occur when the assembly line is not well balanced. Common indicators of bottlenecks are: high wait time of intermediate products and high number of intermediate products waiting in queue. Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the assembly job tracking system used to identify bottlenecks of the assembly process based on current data (e.g. wait time for each assembly location) of the invention of Hart to further incorporate to output information indicating that the stock quantity of the intermediate product is small to the information presentation unit when a stock quantity of the intermediate product is judged to be smaller than a predetermined reference quantity in a time slot of the invention of Weaver et al. because doing so would allow the system to identify bottlenecks that occur from time to time at various steps in the process due to a discovered process deviation at a previous manufacturing step (see Weaver et al., Column 1, lines 16-26). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The combination of Hart and Weaver et al. discloses stock quantity of the intermediate product to identify bottlenecks of the assembly process based on current data, wherein a stock quantity higher or lower than a predetermined threshold is indicative of an unbalanced assembly line. Although the combination of Hart and Weaver et al. specifies that a high WIP (e.g. stock quantity) is an indicator of an unbalanced assembly line, the combination of Hart and Weaver et al. does not specifically disclose that a variation in the worker speed is also an indicator of an unbalanced assembly line. 
However, Siddiqui et al. discloses in which the progress speed of the work is slower than a predetermined reference speed (Paragraph 0029, Regarding line status 107, line balance 113 is the balance of the distribution of lots throughout the production area. Line balance 113 is generally described as the desired WIP at each station and is represented by a numerical value. The numerical values may be determined based upon the desirability to run a lot at a certain location to maintain line balance and depend on several factors such as the listed factors for line balance 113 in FIG. 1. Lots that are more desirable to run to maintain inventory balance may be assigned a lower numerical value, i.e. higher priority, and lots that are less desirable to run to maintain inventory balance may be assigned a higher numerical value, i.e. lower priority. The numerical value will depend on the various factors listed in line balance 113, above. The desired WIP, i.e. line balance 113, is determined based on the throughput of the bottleneck tool speed and technology type, in some embodiments. Keeping the line balanced helps remove bottlenecks and improve the number of moves made in the fabrication area, and cycle time. In some embodiments, line balance is dependent upon turn ratios. When a lot is fabricated, it undergoes a sequence of processing operations from start until its completion. The sequence of processing operations can be divided into stages, or groups of stages called blocks. The speed at which a lot progresses through each block is defined as the turn ratio. In some embodiments the turn ratio is calculated as [stage moves/WIP], i.e. the number of moves through a stage or group of stages (blocks) divided by the WIP at that stage. Still referring to FIG. 1, line balance 113 includes considerations such as the block lot turn ratio by technology, block WIP, key stage rule, and remaining Qtime (described below); Paragraph 0030, The block lot turn ratio is a turn ratio in a particular block and is defined by and associated with, a certain technology or other defining characteristics such as customer due date and monthly turn ratio goals. The block turn ratio may be described as a priority order for lots progressing through the fab and may be based upon a “normal” lot in some embodiments. Various levels of control limits are designed for each block turn ratio by technology. If processing in the fabrication area indicates that the block turn ratio is not within control limits (i.e. the lot is moving too slowly), the rule can be applied to provide a lower numerical value in the algorithm to adjust the lot priority score to a lower value (higher priority) to move the lot more quickly and restore the lot's turn ratio to control levels).
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the assembly job tracking system used to identify bottlenecks of the assembly process based on a predetermined threshold (e.g. based on the wait time of intermediate products and the number of intermediate products waiting in queue) of the invention of Hart and Weaver et al. with analyzing the speed of the work in each work station of the invention of Siddiqui et al. because Siddiqui et al. teaches that line balance is dependent upon turn ratios (e.g. deviations from the throughput of the bottleneck tool speed may create an unbalanced line). Further, Siddiqui et al. discloses that variability of system parameters such as the WIP, turn ratio (e.g. throughput of the bottleneck tool speed), and remaining Qtime creates bottlenecks in the process, which results in an unbalanced assembly line (see Siddiqui et al., Paragraph 0029). Therefore, it would be obvious to try progress speed that deviates from a standard speed – like evaluating when the progress speed of the work is slower than a predetermined reference speed - as claimed.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hart (US 2006/0186201 A1), in view of Asmundsson et al. (US 2005/0234579 A1), in further view of Weaver et al. (US 5,446,671) and Hopp (Tekin, E., Hopp, W.J. and Van Oyen, M.P., 2002. Benefits of skill chaining in production lines with cross-trained workers. Manufacturing & Service Operations Management, 4(1), pp.17-20).
Regarding claim 9 (Previously Presented), which is dependent of claim 1, the combination of Hart and Asmundsson et al. discloses all the limitations in claim 1. Hart further discloses wherein the product includes a completed final product and an intermediate product before completion (Paragraph 0023, Assembly jobs include multiple sets of inventory 104. By way of example, FIG. 1 shows two sets of inventory 104a and 104b. For example, an assembly job includes a first step at location 102a with inventory set 104a, a second step at location 102b with inventory set 104b, and a third step at location 102c in which inventory sets 104a, and 104b are combined into the final product), and … the action speed of the worker … (Paragraph 0035, Now referring to FIG. 5, a flow chart of one embodiment of an assembly job tracking method is shown. According to this embodiment, an assembly job tracking method 500 includes programming 502 the assembly job requirements. Once the job is programmed 502, the assembly begins 505 when data from the first inventory set tracking device 114a and data from the employee tracking device 116a assigned to the first assembly location 102a for the assembly job are received 503 and determined 504 to be in the first assembly location 102a as specified in the job program. The START_TIME and other tracking data for the job is recorded 506 at this point. While the assembly step proceeds at this assembly location 102a, the status of the tracking devices 114a and 116a is periodically checked 512 by determining 510 if there is a change in assembly location 102 of the tracking devices 114a and 116a. Tracking data from tracking devices 114 and 116 is periodically received 508. From the received tracking data, the location 102 (or 202) of the tracking devices 114/116 is determined 510. If it is determined 512 that the first inventory set tracking device 114a is no longer at the first assembly location 102a, a first STEP_STOP_TIME and other tracking data for the job is recorded 514. The system then loops back 516 to the next assembly step programmed in the job employee tracking device 116 of the programming step 502 and waits until the required inventory tracking devices 114 and the assigned employee 106 are received 503 and determined 505 to be co-located in the programmed next assembly location 102b. After every assembly step is completed, the system checks 516 to determine if the completed step is the last assembly step programmed in for the job. Once the last step is completed, the END_TIME and other tracking data for the job is recorded 518 and the assembly job is terminated 520; Based on broadest reasonable interpretation in light of the specification, Hart discloses a “action speed of the worker” as it can track the time for a worker to complete a job) … the stock quantity of the product … (Paragraph 0031, Staging locations 202 are located between assembly locations 102 for queuing inventory sets 104 before an assembly step or location 102 while the assembly location 102 is being used for another job. When the system controller 120 determines that an inventory set 104 is in a staging location 202, the wait time at the staging location 202 is recorded and tracked for reporting purposes), ...
Hurt discloses a stock quantity of the intermediate product and an action speed of the worker in a work/assembly location. Although Hurt discloses that efficiency or utilization reports can be used to identify bottlenecks of the assembly process based on current data (Paragraph 0031), Hurt does not specifically disclose when the action speed of the worker is judged to be slower than a predetermined reference action speed in a time slot in which the stock quantity of the product is smaller than a predetermined reference quantity, the information connection extractor outputs information indicating that the stock quantity of the product is small to the information presentation unit.
However, Weaver et al. discloses … in which the stock quantity of the product is smaller than a predetermined reference quantity (Column 3, lines 8-36, In the hypothetical example of FIG. 1, Q.sub.MAX and Q.sub.MIN values have been assigned to products A, B, C, and D. A flag status will be associated with each queue quantity Q.sub.NOW at step S3. The following chart demonstrates how the flag status is imposed or withdrawn. In the case of product A, Q.sub.NOW has exceeded the Q.sub.MAX value assigned to product A, which is 6 lots. Thus, a flag is set for product A, so that no additional lots of product A will be processed at step S1 until Q.sub.NOW is less than the Q.sub.MIN value assigned to product A, which is three lots. In the case of product B, Q.sub.NOW is less than the Q.sub.MAX value assigned to product B, which is 3 lots, and equal to the Q.sub.MIN value assigned to that product, which is 2 lot. If Q.sub.NOW is recovering from a recent Q.sub.MIN value, its flag status will be clear until Q.sub.NOW is greater than the Q.sub.MAX for product B. On the other hand, if Q.sub.NOW is recovering from a recent Q.sub.MAX value, its flag status will be set and will remain so until Q.sub.NOW drops below the Q.sub.MIN for that product. Since the flag status for product B is clear, we know that Q.sub.NOW is recovering from a sub-Q.sub.MIN value. In the case of product C, Q.sub.NOW is less than the Q.sub.MAX value assigned to product C, which is 5 lots, and greater than the Q.sub.MIN value assigned to that product, which is 2 lots. For product C, the flag status is set. Therefore, we know that Q.sub.NOW is recovering from a value greater than Q.sub.MAX. The flag status will be cleared only when Q.sub.NOW has dropped to a value less than Q.sub.MIN. In the case of product D, Q.sub.NOW is equal to 1 lot, which is less than Q.sub.MIN of 2 lots that was assigned to that product. Therefore, the flag status has been cleared), the information connection extractor outputs information indicating that the stock quantity of the product is small to the information presentation unit (Column 3, lines15-19, Examiner notes that the table indicates that the intermediate product is small when the flag status is clear. Further Qpresent indicates the stock quantity of the intermediate product).
It is known by an ordinary skill in the art that bottlenecks in an assembly line occur when the assembly line is not well balanced. Common indicators of bottlenecks are: high wait time of intermediate products and high number of intermediate products waiting in queue. Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the assembly job tracking system used to identify bottlenecks of the assembly process based on current data (e.g. wait time for each assembly location) of the invention of Hart to further incorporate to output information indicating that the stock quantity of the intermediate product is small to the information presentation unit when a stock quantity of the intermediate product is judged to be smaller than a predetermined reference quantity in a time slot of the invention of Weaver et al. because doing so would allow the system to identify bottlenecks that occur from time to time at various steps in the process due to a discovered process deviation at a previous manufacturing step (see Weaver et al., Column 1, lines 16-26). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The combination of Hart and Weaver et al. discloses tracking stock quantity of the intermediate product to identify bottlenecks of the assembly process based on current data, wherein a stock quantity higher or lower than a predetermined threshold is indicative of a process deviation (e.g. unbalanced assembly line). Although the combination of Hart and Weaver et al. specifies that a high WIP (e.g. stock quantity) is an indicator of an unbalanced assembly line, the combination of Hart and Lin et al. does not specifically disclose that a variation in the worker speed (e.g. threshold in the worker speed) is also an indicator of an unbalanced assembly line. 
However, Hopp discloses when the action speed of the worker is judged to be slower than a predetermined reference action speed in a time slot (Page 13, Furthermore, the structure of the optimal coordination policy depends on other system parameters such as the WIP level, mean processing times, and worker speeds, which makes it very difficult to implement; Page 14, Queue-length based policies (MaxQueue, MaxQueueGap, Uniform Buffer) use real-time information on the number of jobs in queue. Workload based policies (MaxLoad, MaxGap, Time Buffer) use available information to compute the total average processing times in queues; Page 17, To consider cases where workers do not perform at their secondary station as efficiently as at their primary station, we studied 3 efficiency levels for workers: no loss in efficiency (i.e., standard worker performance regardless of the task type), 10% and 20% increase in the mean processing times at the secondary stations. As a result, for example, for a 6 station line, we use 3 capacity imbalance levels, 3 bottleneck designs, 5 variability scenarios, 3 worker efficiency levels and 9 heuristic worker allocation policies (a total of 1215 environments to compute throughput at a given WIP level).
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the assembly job tracking system used to identify bottlenecks of the assembly process based on a predetermined threshold (e.g. based on the wait time of intermediate products and the number of intermediate products waiting in queue) of the invention of Hart and Weaver et al. with analyzing the action speed (e.g. worker speed) in each work station of the invention of Hopp because Hopp teaches that different efficiency levels (e.g. deviations from standard worker performance) can create a bottleneck in the process (see Hopp, Page 17). Further, Hopp discloses that variability of system parameters such as the WIP level, mean processing times, and worker speeds creates bottlenecks in the process, which results in an unbalanced assembly line (see Hopp, Page 13). Therefore, it would be obvious to try worker speed that deviates from a standard worker performance – like evaluating when the action speed of the worker is judged to be slower than a predetermined reference action speed in a time slot - as claimed.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hart (US 2006/0186201 A1), in view of Asmundsson et al. (US 2005/0234579 A1), in further view of Weaver et al. (US 5,446,671) and Hopp (Tekin, E., Hopp, W.J. and Van Oyen, M.P., 2002. Benefits of skill chaining in production lines with cross-trained workers. Manufacturing & Service Operations Management, 4(1), pp.17-20) and Dyer et al. (US 2017/0301039 A1).
Regarding claim 10 (Previously Presented), which is dependent of claim 1, the combination of Hart and Asmundsson et al. discloses all the limitations in claim 1. Hart further discloses wherein the product includes a completed final product and an intermediate product before completion (Paragraph 0023, Assembly jobs include multiple sets of inventory 104. By way of example, FIG. 1 shows two sets of inventory 104a and 104b. For example, an assembly job includes a first step at location 102a with inventory set 104a, a second step at location 102b with inventory set 104b, and a third step at location 102c in which inventory sets 104a, and 104b are combined into the final product), and … the action speed of the worker … (Paragraph 0035, Now referring to FIG. 5, a flow chart of one embodiment of an assembly job tracking method is shown. According to this embodiment, an assembly job tracking method 500 includes programming 502 the assembly job requirements. Once the job is programmed 502, the assembly begins 505 when data from the first inventory set tracking device 114a and data from the employee tracking device 116a assigned to the first assembly location 102a for the assembly job are received 503 and determined 504 to be in the first assembly location 102a as specified in the job program. The START_TIME and other tracking data for the job is recorded 506 at this point. While the assembly step proceeds at this assembly location 102a, the status of the tracking devices 114a and 116a is periodically checked 512 by determining 510 if there is a change in assembly location 102 of the tracking devices 114a and 116a. Tracking data from tracking devices 114 and 116 is periodically received 508. From the received tracking data, the location 102 (or 202) of the tracking devices 114/116 is determined 510. If it is determined 512 that the first inventory set tracking device 114a is no longer at the first assembly location 102a, a first STEP_STOP_TIME and other tracking data for the job is recorded 514. The system then loops back 516 to the next assembly step programmed in the job employee tracking device 116 of the programming step 502 and waits until the required inventory tracking devices 114 and the assigned employee 106 are received 503 and determined 505 to be co-located in the programmed next assembly location 102b. After every assembly step is completed, the system checks 516 to determine if the completed step is the last assembly step programmed in for the job. Once the last step is completed, the END_TIME and other tracking data for the job is recorded 518 and the assembly job is terminated 520; Based on broadest reasonable interpretation in light of the specification, Hart discloses a “action speed of the worker” as it can track the time for a worker to complete a job) … a stock quantity of the intermediate product … (Paragraph 0031, Referring back to FIG. 1, one embodiment of an assembly job tracking system includes holding or staging locations 202. Staging locations 202 are located between assembly locations 102 for queuing inventory sets 104 before an assembly step or location 102 while the assembly location 102 is being used for another job. Staging locations 202 are not necessarily physically "between" any particular assembly locations 102. However, in the logical assembly process flow, the staging location or locations 202 are "between" assembly locations 102 to physically store or hold inventory sets 104 that need to be process in an assembly location 102 that is currently processing another job. Like with assembly locations 102, the system controller 120 can determine the location of any tracking device 114 or 116 to be within a staging location 202. When the system controller 120 determines that an inventory set 104 is in a staging location 202, the wait time at the staging location 202 is recorded and tracked for reporting purposes), ...
Hurt discloses a stock quantity of the intermediate product and an action speed of the worker in a work/assembly location. Although Hurt discloses that efficiency or utilization reports can be used to identify bottlenecks of the assembly process based on current data (Paragraph 0031), Hurt does not specifically disclose when the action speed of the worker is judged to be slower than a predetermined reference action speed in a time slot in which a stock quantity of the intermediate product is larger than a predetermined reference quantity, the information connection extractor outputs information indicating that the action speed of the worker is slow to the information presentation unit.
However, Weaver et al. discloses … in which a stock quantity of the intermediate product is larger than a predetermined reference quantity (Column 3, lines 8-36, In the hypothetical example of FIG. 1, Q.sub.MAX and Q.sub.MIN values have been assigned to products A, B, C, and D. A flag status will be associated with each queue quantity Q.sub.NOW at step S3. The following chart demonstrates how the flag status is imposed or withdrawn. In the case of product A, Q.sub.NOW has exceeded the Q.sub.MAX value assigned to product A, which is 6 lots. Thus, a flag is set for product A, so that no additional lots of product A will be processed at step S1 until Q.sub.NOW is less than the Q.sub.MIN value assigned to product A, which is three lots. In the case of product B, Q.sub.NOW is less than the Q.sub.MAX value assigned to product B, which is 3 lots, and equal to the Q.sub.MIN value assigned to that product, which is 2 lot. If Q.sub.NOW is recovering from a recent Q.sub.MIN value, its flag status will be clear until Q.sub.NOW is greater than the Q.sub.MAX for product B. On the other hand, if Q.sub.NOW is recovering from a recent Q.sub.MAX value, its flag status will be set and will remain so until Q.sub.NOW drops below the Q.sub.MIN for that product. Since the flag status for product B is clear, we know that Q.sub.NOW is recovering from a sub-Q.sub.MIN value. In the case of product C, Q.sub.NOW is less than the Q.sub.MAX value assigned to product C, which is 5 lots, and greater than the Q.sub.MIN value assigned to that product, which is 2 lots. For product C, the flag status is set. Therefore, we know that Q.sub.NOW is recovering from a value greater than Q.sub.MAX. The flag status will be cleared only when Q.sub.NOW has dropped to a value less than Q.sub.MIN. In the case of product D, Q.sub.NOW is equal to 1 lot, which is less than Q.sub.MIN of 2 lots that was assigned to that product. Therefore, the flag status has been cleared), the information connection extractor outputs information indicating that the [stock quantity] is slow to the information presentation unit (Column 3, lines15-19, Examiner notes that the table indicates that the intermediate product is small when the flag status is clear. Further Qpresent indicates the stock quantity of the intermediate product).
It is known by an ordinary skill in the art that bottlenecks in an assembly line occur when the assembly line is not well balanced. Common indicators of bottlenecks are: high wait time of intermediate products and high number of intermediate products waiting in queue. Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the assembly job tracking system used to identify bottlenecks of the assembly process based on current data (e.g. wait time for each assembly location) of the invention of Hart to further incorporate to output information indicating that the stock quantity of the intermediate product is large to the information presentation unit when a stock quantity of the intermediate product is larger than a predetermined reference quantity of the invention of Weaver et al. because doing so would allow the system to identify bottlenecks that occur from time to time at various steps in the process due to a discovered process deviation at a previous manufacturing step (see Weaver et al., Column 1, lines 16-26). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The combination of Hart and Weaver et al. discloses tracking stock quantity of the intermediate product to identify bottlenecks of the assembly process based on current data, wherein a stock quantity higher or lower than a predetermined threshold is indicative of a process deviation (e.g. unbalanced assembly line). Although the combination of Hart and Weaver et al. specifies that a high WIP (e.g. stock quantity) is an indicator of an unbalanced assembly line, the combination of Hart and Weaver et al. does not specifically disclose that a variation in the worker speed (e.g. threshold in the worker speed) is also an indicator of an unbalanced assembly line. 
However, Hopp discloses when the action speed of the worker is judged to be slower than a predetermined reference action speed in a time slot (Page 13, Furthermore, the structure of the optimal coordination policy depends on other system parameters such as the WIP level, mean processing times, and worker speeds, which makes it very difficult to implement; Page 14, Queue-length based policies (MaxQueue, MaxQueueGap, Uniform Buffer) use real-time information on the number of jobs in queue. Workload based policies (MaxLoad, MaxGap, Time Buffer) use available information to compute the total average processing times in queues; Page 17, To consider cases where workers do not perform at their secondary station as efficiently as at their primary station, we studied 3 efficiency levels for workers: no loss in efficiency (i.e., standard worker performance regardless of the task type), 10% and 20% increase in the mean processing times at the secondary stations. As a result, for example, for a 6 station line, we use 3 capacity imbalance levels, 3 bottleneck designs, 5 variability scenarios, 3 worker efficiency levels and 9 heuristic worker allocation policies (a total of 1215 environments to compute throughput at a given WIP level)).
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the assembly job tracking system used to identify bottlenecks of the assembly process based on a predetermined threshold (e.g. based on the wait time of intermediate products and the number of intermediate products waiting in queue) of the invention of Hart and Weaver et al. with analyzing the speed of the work in each work station of the invention of Hopp because Hopp teaches that different efficiency levels (e.g. deviations from standard worker performance) can create a bottleneck in the process (see Hopp, Page 17). Further, Hopp discloses that variability of system parameters such as the WIP level, mean processing times, and worker speeds creates bottlenecks in the process, which results in an unbalanced assembly line (see Hopp, Page 13). Therefore, it would be obvious to try worker speed that deviates from a standard worker performance – like evaluating when the action speed of the worker is judged to be slower than a predetermined reference action speed in a time slot - as claimed.
Although the combination of Hart, Weaver et al., and Hopp discloses all the limitations above, tracking worker speed, and a GUI to indicate when a stock quantity of the intermediate product is larger than a predetermined reference quantity, the combination of Weaver, Lin et al., and Hopp does not specifically disclose displaying information indicating that the action speed of the worker is slow to the information presentation unit
However, Dyer et al. discloses the information connection extractor outputs information indicating that the action speed of the worker is slow to the information presentation unit (Paragraph 0176, FIG. 9 depicts a log out page 900 of the graphical interface of FIG. 7, which may be presented on the touch screen 310 or on a display of the computing device 114, in accordance with certain embodiments of the present disclosure. Further, the page 900 can show bar charts 906 including information regarding how the user's performance compares to an average).
It is known by an ordinary skill in the art that bottlenecks in an assembly line occur when the assembly line is not well balanced. Common indicators/drivers of bottlenecks are: high wait time of intermediate products, high number of intermediate products waiting in queue, and deviations in worker speed. Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the assembly job tracking system used to identify and display bottlenecks of the assembly process based on current data (e.g. wait time for each assembly location & number of products waiting in queue) of the invention of Hart, Weaver et al., and Hopp to further incorporate to output information indicating that the action speed of the worker is slow to the information presentation unit of the invention of Dyer et al. because doing so would allow the system to show bar charts including information regarding how the user's performance compares to an average (see Dyer et al., Paragraph 0176). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Hayashi (US 2002/0156549 A1) - discloses correlation between manufacturing parameters, wherein the manufacturing parameters include: work-in-progress for every section or areas; speed control for the sections or areas; and performance control (Paragraphs 0009-0011 & 0068).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJORIE PUJOLS-CRUZ whose telephone number is (571)272-4668. The examiner can normally be reached Mon-Thru 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia H Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P./Examiner, Art Unit 3624                                                                                                                                                                                                                                                                                                                                                                                                               /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624